UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) [x] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2010 Or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number 333-152959 YouChange Holdings Corp (Exact name of registrant as defined in its charter) Delaware 51-0665952 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 7154 East Stetson Drive, Suite 330 Scottsdale, Arizona (Zip Code) (Address of principal executive offices) 866-712-9273 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [x]No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to file such reports). Yes [ ]No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] Smaller reporting company[x] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes [ ]No [x] The number of Common Shares of the Registrant outstanding as of March 1, 2011 was 36,385,470. DOCUMENTS INCORPORATED BY REFERENCE - None INDEX TO FORM 10-Q FOR THE QUARTERLY PERIOD ENDED DECEMBER 31, 2010 PART I - FINANCIAL INFORMATION Item 1. Financial Statements. Condensed Consolidated Balance Sheets as of December 31, 2010 (unaudited) and June 30, 2010 2 Unaudited Condensed Consolidated Statements of Operations for the Three and Six Months Ended December 31, 2010 and 2009 and for the Period From August 22, 2008 (Inception) to December 31, 2010. 3 Unaudited Condensed Consolidated Statement of Changes in Shareholders' Equity (Deficit) for the Period from August 22, 2008 (Inception) to December 31, 2010 4 Unaudited Condensed Consolidated Statements of Cash Flows for the Six Months Ended December 31, 2010 and 2009 and for the Period From August 22, 2008 (Inception) to December 31, 2010 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3. Quantitative and Qualitative Disclosures About Market Risk 24 Item 4. Controls and Procedures 25 PART II - OTHER INFORMATION Item 1. Legal Proceedings 25 Item 1A. Risk Factors 25 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 26 Item 3. Defaults Upon Senior Securities 26 Item 4. Removed and Reserved 26 Item 5. Other Information 26 Item 6. Exhibits 27 1 PART I – FINANCIAL INFORMATION Item 1. Financial Statements YOUCHANGE HOLDINGS CORP (A DEVELOPMENT STAGE ENTERPRISE) CONDENSED CONSOLIDATED BALANCE SHEETS December 31, June 30, ASSETS (Unaudited) Current assets: Cash and cash equivalents $ $ Prepaid expenses and other current assets Total current assets Advances to Feature Marketing Property and equipment - net Capitalized software costs Other assets Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY (DEFICIT) Current liabilities: Accounts payable and other accrued expenses $ $ Note payable - related party Convertible notes payable - Total current liabilities Convertible notes payable, net of discount of $25,359 and nil as of December 31, 2010 and June 30, 2010, respectively - Total liabilities Shareholders' equity (deficit): Common stock, $.001 par value; 60,000,000 shares authorized; 36,385,470 and 35,405,588 shares issued and outstanding as of December 31, 2010 and June 30, 2010, respectively Additional paid-in capital Deficit accumulated during the development stage ) ) Total shareholders' equity (deficit) ) Total liabilities and shareholders' equity (deficit) $ $ The accompanying notes are an integral part of these Condensed Consolidated Financial Statements. 2 YOUCHANGE HOLDINGS CORP (A DEVELOPMENT STAGE ENTERPRISE) UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS Period from August 22, (Inception) to Three Months Ended Six Months Ended December December 31, December 31, Revenue $
